DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification refers to “top surface 31” when it appears it should be “top surface 32”.  
Appropriate correction is required.

    PNG
    media_image1.png
    279
    797
    media_image1.png
    Greyscale

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "31" and "32" have both been used to designate “top surface”.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second receiving area being within the first receiving area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that the extent/length of 35 is unclear and it is not clear from the drawings if 35 actually surrounds 41 on the sides and rear as those portions are not shown up close or clearly detailed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the applicant recites “a second receiving area within the first receiving area” it is unclear how the second receiving area is within the first receiving area.  Appropriate clarification is required. Note that the extent/length of 35 is unclear and it is not clear from the drawings if 35 actually surrounds 41 on the sides and rear as those portions are not shown up close or clearly detailed. If this is detailed somewhere in the original disclosure applicant should point it out. 
Claim 1 recites the limitation "the recessed surface" and “the raised perimeter edge” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second perimeter edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not directly named are rejected for being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelmon et al. (20050051584). 
Shelmon et al. discloses a base T, comprising a support material, the base including: 
a top side comprising a top surface, the top side comprising:
 a first receiving area comprising a first surface recessed relative to the top surface and a first perimeter edge surrounding the first surface; 
    PNG
    media_image2.png
    483
    726
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    550
    883
    media_image3.png
    Greyscale

 
a second receiving area within the first receiving area, the second receiving area comprising a second surface recessed relative to the first surface and a second perimeter edge surrounding the second surface, as best seen in marked-up Figure 1 below; see marked-up figure below

    PNG
    media_image4.png
    584
    888
    media_image4.png
    Greyscale

 a first receptacle, within the first receiving area at a location different from the second receiving area; and

    PNG
    media_image5.png
    411
    719
    media_image5.png
    Greyscale
  

a plurality of side walls extending downwards from the top side, wherein the plurality of side walls and the top side define an interior of the base, as best seen in Figure 1,
 
    PNG
    media_image6.png
    388
    694
    media_image6.png
    Greyscale

a tray 10, configured to releasably engage the top side of the base, wherein the tray comprises:
a first storage compartment 14; 
a second storage compartment 14; 
a bottom surface;
a top surface; and   


    PNG
    media_image7.png
    497
    804
    media_image7.png
    Greyscale

wherein a profile of the bottom surface of the tray complements the top surface of the base and is configured to fittingly mate with the top surface of the base, as best seen in Figure 3; and 
wherein the first receptacle, of the base is configured to selectively receive the first storage compartment of the tray, the second receptacle, is configured to receive the second storage compartment, and the second receiving area of the base is configured to receive the portion of the tray comprising the recessed tray surface, as best seen in Figure 3.   

Regarding claim 12 Shelmon et al. discloses wherein the tray comprises molded plastic, as recited in paragraph [0029], and wherein the first storage compartment is a first cupholder and the second storage compartment is a second cupholder.  
Regarding claim 13 Shelmon et al. discloses wherein the tray engages with the base in a releasable friction fit engagement, as best seen in Figure 3.    
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelmon et al. (20050051584) in view of Grays (7300103).  
Shelmon et al. discloses a base T, comprising a support material, the base including a top surface, a first side wall, a second side wall, opposite the first side wall, a back wall (not shown), and a front wall opposite the back wall, as best seen in Figure 1, 
wherein the first side wall comprises a top end and a bottom end, 
wherein the second side wall comprises a top end and a bottom end, 
wherein the top surface is at the top end of the first side wall and the top end of the second side wall, and wherein the top surface comprises: 

    PNG
    media_image2.png
    483
    726
    media_image2.png
    Greyscale

a first receiving area comprising a first surface recessed relative to the top surface and a first perimeter edge surrounding the first surface (see above); 
a second receiving area within the first receiving area, as best seen in the marked-up figure below, the second receiving area comprising a second surface recessed relative to the first surface and a second perimeter edge surrounding the second surface, wherein the recessed surface is recessed relative to the raised perimeter edge;

    PNG
    media_image4.png
    584
    888
    media_image4.png
    Greyscale
 Page 4 of 16 US2008 18622754 1Appl. No. 15/548,680Attorney Docket No.: 038398-1055446 Amdt. dated September 13, 2021Client Ref. No.: 15-004ZSUS Response to Office Action of June 24, 2021 
    PNG
    media_image5.png
    411
    719
    media_image5.png
    Greyscale


a second receptacle, as best seen in the marked-up figure above, within the first receiving area at a location different from the second receiving area and different from the first receptacle ; 
a tray 10, configured to releaseably engage the top surface of the base, as best seen in Figure 1, the tray comprising: 
a first storage compartment 14; 
a second storage compartment 14; and 
a bottom surface, as best seen in Figure 3; 
wherein a profile of the bottom surface of the tray complements the top surface of the base and is configured to fittingly mate with the first receiving area of the top surface of the base, as best seen in Figures 1 and 3; 
wherein the first receptacle of the base is configured to selectively receive the first storage compartment of the tray and the second receptacle  is configured to receive the second storage compartment, as best seen in Figure 3, 
but fails to disclose the console having a strap, elongated slits.  
Grays teaches the utility of  wherein the base, as best seen in Figure 1, further comprises at least one strap 18, configured to secure the base to a passenger seat cushion, passenger seat support structure, or a passenger seat restrain system, and 
wherein the first side wall defines a first elongated slit 20, between the top end and the bottom end of the first side wall, wherein the second side wall defines a second 
The use of a base having a strap and slit to secure the base to a seat is used in the art to enhance stability of the console during mobility of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the console of Shelmon et al. with a strap and slit as taught by Grays so as to enhance the stability of the console during mobility of a vehicle.  
Regarding claim 6 Shelmon et al. discloses wherein the second receptacle comprises at least one cupholder, as best seen in Figure 1. 
Regarding claim 7 Shelmon et al. discloses wherein a length of the first perimeter edge is greater than a length of the second perimeter edge, as best seen in Figure 1. 
Regarding claim 14 Shelmon et al. as advanced above is silent towards an engagement feature configured to couple the tray to the base.  Grays teaches the utility of an engagement feature 24, within the second receiving area of the base, wherein the engagement feature is configured to releaseably couple the tray with the base.  The use of an engagement feature is used in the art to prevent unwanted disengagement of the 
Regarding claim 15 Grays discloses wherein a bottom surface of the tray includes a corresponding engagement feature, as best seen in Figures 1 and 2.

Regarding claim 20 Shelmon discloses a base comprising a support material, the base comprising a top side and a bottom side, as best seen in the marked-up figure above, the top side comprising: 
a top surface; 
a first receiving area comprising a first surface recessed relative to the top surface and a first  perimeter edge surrounding the first surface, wherein the first perimeter edge extends from the top surface to the first surface, as best seen in the marked-up figure above; 
a second receiving area within the first receiving area, the second receiving area comprising a second surface recessed relative to the first surface and a second perimeter edge surrounding the second surface, wherein the second perimeter edge extends from the first surface to the second surface, as best seen in the marked-up figure above;   

a plurality of side walls, as best seen in the marked-up figure above, extending from the top side to the bottom side of the base, wherein the top side and the plurality of side walls define an interior of the base; and  
a tray 10, configured to releaseably engage the top side of the base, wherein the tray comprises: 
a top side comprising a top surface, and a perimeter edge; 
a bottom side comprising a bottom surface; 
a recessed surface 14, in the top side of the tray, wherein the recessed surface is recessed relative to the top surface of the tray and comprises  an area that covers a majority of a top surface of the tray, as best seen in Figure 1, and 
wherein a profile of the bottom surface of the tray complements the top surface of the base and is configured to fittingly mate with the top surface of the base, as best seen in Figures 1 and 3, 
wherein the receptacle  of the base is configured to selectively receive the first storage compartment of the tray, and the second receiving area of the base is configured to selectively receive the portion of the tray comprising the recessed surface, as best seen in Figure 3, but fails to disclose the tray having a storage compartment.  
Grays teaches the utility of tray having a storage compartment 38, in the top side of the tray at a location different from the recessed surface, as best seen in Figure 2. 
    PNG
    media_image8.png
    525
    736
    media_image8.png
    Greyscale
  The use of a tray having a storage compartment and a recessed surface is to provide the user to multiple areas for storage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tray of the console of Shelmon et al. with both a recessed surface and storage compartment as taught by Grays so as to provide the user to multiple areas for storage.  
  
Claims 2, 3, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shelmon et al. (20050051584) in view of Grays (7300103) in view of Ahad (7261369).  Shelmon et al. in view of Grays as advance above is silent towards the elongated slit dimensioned to receive a seat belt latch.  Ahad teaches the utility of a .
  Regarding claim 3 Grays discloses wherein the first and second elongated slits are positioned at a non-zero angle relative to a horizontal plane of the console, as best seen in Figure 1.
Regarding claim 5 Ahad discloses wherein the at least one strap 32, comprises a front strap configured to secure a front of the base to a passenger seat cushion or a passenger seat support structure, as best seen in Figure 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shelmon et al. in view of Grays with a front strap as taught by Ahad so as to provide additional attachment to the seat.
Regarding claim 21 Ahad discloses wherein the at least one strap comprises two straps, wherein a first strap of the two straps is configured to secure the base to the passenger seat support structure, and wherein a second strap of the two straps is configured to secure the base to at least one of the passenger seat cushion or a .  
  
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shelmon et al. (20050051584) in view of Grays (7300103) in view of Ahad (7261369) in view of
Timme et al. (8152238). Shelmon et al. in view of Grays in view of Ahad as advanced
above fails to disclose the angle of the elongated sits being between 20 to 60 degrees.
Timme et al. teaches the utility of a base of a portable seat console having a routing
channel 52 wherein the angle of each of the first and second elongated sits is
between 20 to 60 degrees relative to the horizontal plane of the console, as best seen in Figure 5. The use of a channel angled between 20-60 degrees relative to the horizontal is used to secure the base firmly to the vehicle seat, as recited in column 8, lines 68, 87 and column 9, lines 1-10. Note the angle of the slot of Timme et al is positioned with the same orientation as the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to position the routing channel of Shelmon et al. in view of Grays in view of Ahad between .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shelmon et al. (20050051584) in view of Grays (7300103) in Day (20070176469).  Shelmon et al. in view of Grays as advanced above fails to disclose the engagement features comprises a hook and loop fastener system.  Day teaches the utility of wherein the engagement feature and the corresponding engagement feature comprise a hook and loop fastener system, as recited in column in paragraph [0040].  The use of a hook and loop fastener system is commonly used in the art to allow a user to easily detach the tray when desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shelmon et al. in view of Grays with a hook and loop engagement features as taught by Day so as to allow a user to easily detach the tray when desired.

Regarding claim 17 Shelmon et al. in view of Grays as advance above falls to
disclose the base being comprised of foam. Day teaches the utility of wherein the
support material of the base comprises a foam material, as recited in paragraph [00371,
and wherein the base further comprises a cover comprising a leather or textile material
configured to cover the foam material. Examiner notes that the foam of beam bags are
housed within caver. The use of foam is commonly used in the art due to its lightweight
and easily conforming properties. Therefore, it would have been obvious to one of

to comprise the apparatus of Shelmon et al. in view of Grays with foam as taught by
Day So as to provide a lightweight and easily conforming apparatus.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shelmon et al. (20050051584) in view of Ahad (7261369).  Shelmon et al. as advanced above fails to disclose a front strap.  Ahad teaches the utility of a front strap 32, coupled with the base at a first end of the front strap, a free end of the front strap opposite the first end configured to couple with a passenger seat cushion or a passenger seat support structure to secure a front portion of the base to a passenger seat of the passenger seat row, as best seen in Figure 1. The use of a console having a front strap is used in the art to provide additional attachment to the seat.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the console of Shelmon et al. with a front strap as taught by Ahad so as to provide additional attachment to the seat. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  


Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 14 of the remarks.  The applicant states that element 10 is a holder assembled to the tray T.  The examiner would like to note that while the names of the elements of the Shelmon reference are not identical to what the examiner has indicated above, the elements are the same as claimed.  The examiner has provided detailed mark-up figures above to provide clarity of the interpretation due to the extensive amendment to the claims.  
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634